Exhibit 10.3



STOCK UNIT AWARD AGREEMENT


On this, the [●] day of [●], 20[●], Actua Corporation, a Delaware corporation
(the “Company”), hereby grants to [●] a Stock Unit Award (the “Award”), of [●]
stock units (the “Restricted Units”) under the Actua 2005 Omnibus Equity
Compensation Plan, as amended (the “Plan”). Each Restricted Unit represents your
right to receive one share of common stock of the Company (the “Common Stock”)
on a future redemption date, subject to the terms and conditions set forth in
this Agreement and the Plan.
1.    Restricted Unit Account. The Company shall establish and maintain a
Restricted Unit account (the “Account”) for you and shall record in such Account
the number of Restricted Units granted to you. You shall not have any interest
in any fund or specific assets of the Company by reason of this Award or the
Account established for you.
2.    Vesting. Your right to the Restricted Units granted under this Award shall
vest according to the following vesting schedule, provided you do not incur a
termination of service or employment with the Company (as defined in the Plan)
prior to the applicable vesting date: (a) [ONE-THIRD] of the Restricted Units
granted under this Award will vest on [ONE-YEAR ANNIVERSARY OF GRANT DATE] and
(b) [THEREAFTER, ONE-TWELFTH] of the Restricted Units granted under this Award
will vest on each of the following dates: [●],[●],[●],[●],[●],[●],[●] and [●]
[QUARTERLY DATES OVER A TWO-YEAR PERIOD].
3.    Redemption. Within thirty (30) days following the date of your termination
of service or employment with the Company (the “Redemption Date”), the Company
shall redeem all of the vested Restricted Units, as provided in Paragraph 2, in
accordance with this Paragraph 3, unless delay is required pursuant to Paragraph
17(b) below or a Change of Control (as defined in Paragraph 7) occurs prior to
the Redemption Date. On the Redemption Date, all vested Restricted Units in your
Account will be converted to an equivalent number of shares of Common Stock, and
you shall receive a single sum distribution of such shares of Common Stock,
which shall be issued under the Plan.
4.    Dividend Equivalents. Until such time as the Restricted Units are redeemed
or forfeited, if any cash dividends are declared with respect to the shares of
Common Stock, the Company shall pay to you, at the same time that cash dividends
are paid to the stockholders of the Company, the amount of the cash dividend
that would have been distributed if the Restricted Units credited to your
Account at the time of the declaration of the cash dividend were shares of
Common Stock of the Company, irrespective of whether such Restricted Units have
vested pursuant to Paragraph 2. Until such time as the Restricted Units are
redeemed or forfeited, in the event of a dividend or distribution payable in
stock or other property or a reclassification, split up or similar event with
respect to the shares of Common Stock, the Company shall, at the time of such
event, credit to your Account the amount of stock or other property that would
have been distributed if the Restricted Units credited to your Account at the
time of such event were shares of Common Stock of the Company, with such stock
or other property being subject to the same terms and conditions relating to
vesting as the Restricted Units to which they relate.

1



--------------------------------------------------------------------------------



5.    Non-Transferability of Award. No Restricted Units awarded to you under
this Agreement may be transferred, assigned, pledged, encumbered or exercised by
you and a Restricted Unit may be redeemed during your lifetime only by you. Any
attempt to transfer, assign, pledge, or encumber the Restricted Unit by you
shall be null, void and without effect.
6.    No Rights as Stockholder. You shall not have any rights as a stockholder
of the Company, including the right to any dividends (except as provided in
Paragraph 4), or the right to vote, with respect to any Restricted Units.
7.    Change of Control. If a Change of Control occurs prior to the Redemption
Date, all of your Restricted Units will be converted to an equivalent number of
shares of Common Stock and distributed to you in a single sum upon the
occurrence of the Change of Control. For this purpose, a Change of Control shall
have the same meaning as such term is defined in the Plan; provided, however,
that a Change of Control shall not be deemed to have occurred if the Change of
Control does not constitute a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and its corresponding regulations.
8.    Incorporation by Reference; Definitions. This Award shall be subject to
the terms, conditions and limitations of the Plan, which are incorporated herein
by reference. In the event of any contradiction, distinction or difference
between this Stock Unit Award Agreement and the terms of the Plan, the terms of
the Plan will control. Except as otherwise defined in this Stock Unit Award
Agreement, the terms used in this Stock Unit Award Agreement shall have the
meanings set forth in the Plan. The Award is subject to the interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to the withholding of taxes, (ii) the registration, qualification or listing of
the shares, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the Award pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder, and your
acceptance of this Award is your agreement to be bound by the interpretations
and decisions of the Committee with respect to this Award and the Plan.
9.    Restrictions on Issuance or Transfer of Shares of Common Stock.
(a)    The obligation of the Company to deliver shares of Common Stock upon the
redemption of the Restricted Units shall be subject to the condition that if at
any time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Common Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Common Stock, the shares of Common
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The issuance of Restricted Units
and of shares of Common Stock to you on the Redemption Date is subject to any
applicable taxes and other laws or regulations of the United States or of any
state having jurisdiction thereof.

2



--------------------------------------------------------------------------------



(b)    You agree to be bound by the Company’s policies regarding the transfer of
the shares of Common Stock and understand that there may be certain times during
the year in which you will be prohibited from selling, transferring, pledging,
donating, assigning, mortgaging, hypothecating or encumbering the shares of
Common Stock.
(c)    On the Redemption Date, a certificate representing the shares of Common
Stock that are redeemed shall be issued to you or, if allowed, the shares of
Common Stock will be delivered electronically to an account designated by you.
10.    Withholding. To the extent required by applicable law, you are required
to pay to the Company, or make other arrangements satisfactory to the Company to
provide for the payment of, any federal, state, local or other taxes that the
Company is required to withhold with respect to the grant, vesting or redemption
of this Award. Subject to Committee approval, you may elect to satisfy any tax
withholding obligation of the Company with respect to this Award by having
shares withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.
11.    No Rights to Continued Service or Employment. This Award shall not confer
upon you any right to be retained by or in the service or employment of the
Company or its parent, subsidiaries or affiliates and shall not interfere in any
way with the right of the Company or its parent, subsidiaries or affiliates to
terminate your service or employment at any time. The right of the Company or
its parent, subsidiaries or affiliates to terminate at will your service or
employment at any time for any reason is specifically reserved.
12.    Assignment by the Company. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates. This Award may be assigned by
the Company without your consent.
13.    Acknowledgment. By executing this Agreement, you hereby acknowledge that
with respect to any right to payment pursuant to this Agreement, you are and
shall be an unsecured general creditor of the Company without any preference as
against other unsecured general creditors of the Company, and you hereby
covenant for yourself, and anyone at any time claiming through or under you not
to claim any such preference, and hereby disclaim and waive any such preference
which may at any time be at issue, to the fullest extent permitted by applicable
law. You also hereby acknowledge receipt of a copy of the Plan and agree to be
bound by the terms of the Plan and this Agreement. You further agree to be bound
by the determinations and decisions of the Committee with respect to the Plan
and your rights to benefits under the Plan, and agree that all such
determinations and decisions of the Committee shall be binding on you, your
beneficiaries and any other person having or claiming an interest under the Plan
on your behalf.
14.    Effect on Other Benefits. The value of Restricted Units or any shares of
Common Stock distributed to you with respect to the Restricted Units shall not
be considered eligible earnings for purposes of any other plans maintained by
the Company. Neither shall such value be considered part of your compensation
for purposes of determining or calculating other benefits that are based on
compensation, such as life insurance.

3



--------------------------------------------------------------------------------



15.    Governing Law. This Agreement shall be deemed to be made under and shall
be construed in accordance with the laws of the State of Delaware, without
giving effect to the conflicts of laws provisions thereof.
16.    Notice. All notices hereunder shall be in writing, and if to the Company
or to the Committee, shall be delivered to the Board of Directors of the Company
or mailed to its principal office, addressed to the attention of the Board of
Directors of the Company; and if to you, shall be delivered personally sent by
facsimile transmission or mailed to you at the address appearing in the records
of the Company. Such addresses may be changed at any time by written notice to
other party given in accordance with this Paragraph 16.
17.    Section 409A of the Code.
(a)    This Agreement is intended to comply with the requirements of section
409A of the Code and shall be interpreted and administered in accordance with
such requirements. Notwithstanding any provision in this Agreement to the
contrary, redemption and payment may only be made under this Agreement upon an
event or in a manner permitted by section 409A of the Code and its corresponding
regulations. Each redemption and payment under this Agreement shall be treated
as a separate redemption and payment for purposes of section 409A of the Code.
In no event may you designate the calendar year of redemption or payment.
(b)    Notwithstanding any provision to the contrary in this Agreement, if a
redemption or payment under this Agreement is payable to you upon separation
from service (within the meaning of section 409A of the Code) from the Company,
then if at the time of your separation from service you are a “specified
employee” (as such term is defined in section 409A(2)(B)(i) of the Code and its
corresponding regulations) as determined by the Company (or any successor
thereto), in its sole discretion, in accordance with its specified employee
determination policy, then the redemption and payment to you pursuant to this
Agreement shall be postponed for a period of six (6) months following your
separation from service from the Company. The postponed amounts shall be
distributed and paid to you in a lump sum within thirty (30) days after the date
that is six (6) months following your separation from service from the Company.
If you die during such six (6) month period and prior to the distribution of the
postponed amounts hereunder, the amounts delayed on account of section 409A of
the Code shall be distributed to the personal representative of your estate
within sixty (60) days after the date of your death.
[SIGNATURE PAGE FOLLOWS]
    

4



--------------------------------------------------------------------------------



ACTUA CORPORATION






Date: ____________________    By: _____________________________________    
                      [NAME]
[TITLE]
Attest:


By: ____________________________
[NAME]
[TITLE]




I hereby accept the Award of Restricted Units described in this Stock Unit Award
Agreement. I have read the terms of the Plan and this Stock Unit Award
Agreement, and agree to be bound by the terms of the Plan and this Stock Unit
Award Agreement and the interpretations of the Committee with respect thereto.
                        
ACCEPTED:

                    
By:                         
[GRANTEE]





5

